o-zlcl(
Honorable F. R. Booth                        0+0/l
Executive Director                           cl-lcaw
Texas Water'Rights Commission                r/-Is-/
Sam Houston Building
Austin, Texas 7871.1
                             Opinion No. C-625
                             Ret    Whether the Comptroller of
                                    Public Accounts should ap-
                                    prove and 1ssue.a warrant
                                    pursuant to a Texas Water
                                   '.Commissionvoucher, under
Dear Hr. Booth%                     the .facts submitted.
        You have requested the opinion.of this office as to
 the subject question, and in this connection you have sub-
omitted certain'facts, which are summarized as follows:
            By letter of August 12, 1964, the bover-.
       nor directed the Texas Water Commission to.
       undertake large-scale studies aimed at the
       development of a State Water Plan. Th~ere-
       after, certain emergency and supplemental
       funds were transferred to the Water Commis-
       sion to cover costs of this program. Over
       a,period of months, a number of contracts
       were let to various consulting firms for
       the performance of necessary engineerlng
       studies;
            During this particular period, the Texas
       Water Commission was in a state of flux, due
       to the impendzng reorganization of the State
       water agencies. On September 1, 1965, new
       agencies were to.come into existence, and many
       functions were to be realigned, although there
       was an imperative necessity for continuing in
       the work on the State Water Plan;
            A number of engineering reports were due
       to be received, and it would be necessary  that
       these large reports 'be reproduced in consider-
       able quantity. The reports began arriving in

                         - 3032-
Hon. F. R. Booth, page 2 (c-625)


       August, 1965, and it became obvious that ther,e
       was insufficient paper on hand to cover the re-
       quirements. Without further ado, the necessary
       paper was ordered on August 30, 1965. With this
       large an order, delivery was made in three in-
       crements, beginning in September and ending on
       October 29, 1965, to the WaterDevelopment Board,
       which had assumed the printing duties. Based
       upon the August 30, 1965, purchase order by the
       Texas Water Commission, a voucher for ~the payment,
       of the paper costs was approved on November 5, 1965,
       by the Texas Water Rights Commission, such voucher
       being drawn against funds appropriated to the Texas
       Water Commission for the fiscal year 1965, which
       ended August,31,, 1965. The voucher was returned
       unpaid by the Comp,trollerof Public Accounts, and
       Attorney General% Opinion O-2380 (1940) was cited
       as the basis for refusal.
        As a general proposition it is quite true that~consumable
supplies received in one year may not be paid for out of the
agency a@ ropriation for another year.
ions o-23kio (lg40), O-2704 (lg40), 0-6011:~~~~~~,'~~~~~'~1~~:rj-
and v-1397 (1952  . In the case at hand, the paper was ordered
on August 30, 19t45, the next-to-last day of~the 1964-1965 bii
ennium, and the'first shipment was not received until the com-
mencement of the 1966-1967 biennium.. On the basis.of,the time
sequence alone, the prior opinions of this office would require
that the bill be paid only from appropriations available.for the
fiscal'year 1966.
       A close examination of the~above-cited opinions reveals
that the rule regarding payment for consumable supplies does
not rest upon principles of law that have'been clearly laid
down in appellate decisions, but rather upon interpretations as
to legislative intent and determinations as to public policy.
This is not to cast doubt upon.the validity of those prior in-
terpretations, because they have been the basis of budget plan-
ning by state agenciesfor many years, but is merely to.show
that we.are not dea~lingwith an immutable legal principle. The
case which we have at hand.is certainly not the usual case,
wherein anagency discovers itself left with &me unused money
at the end of an appropriation period, and hurriedly orders a
big stock of stationery and supplies in order to avoid having
to turn money back to the Treasury.
       In our particular case,.we are not dealing with the ordi-
nary course of businessof a State agency. Here, the Governor
ordered the immediate initiation of a massive planning~program;
emcrgency~funds were made available by both the Governor and
                           -3033-
Hon. F. R. Booth, page 3 (c-625)


the Legislature for use .during the fiscal year 1965; a particu-
lar amount of paper was purchased for the special purpose of
printing the engineering,reports dua in from consulting engineers.
While some of this paper may have been used to replace~borrowed
stocks, nevertheless, the sole purpose of this particular order
was to handle the large volume of.engineering reports that had
arrived by.August 30, 1965, and were due to arrive. Such paper
is used to,prepare a recor'dthat, while not permanent in nature,
will be used for a number of years. Such paper was ordered for
the specific purpose of preparing the large engineering reports
and reproducing same in large quantities to be used in the long-
range and.large-scale studies aimed at the development of a
State Water Plan. These reports and copies will be used for a num-
ber of yea,rs,and are'in the nature of 'capital assets of the
State." We are therefore of the opinion that the fact situation
here is within the holding of Attorney General's Opinion 0-6011
(lg'c4),from which we quote the following:
           "'With respect to those supplies or things
       which, as you state, might be termed a "capital
       asse.tof the State", thenrule,is that such sup-
       ply or fixture may be purchased and paid for out
       of the appropriation for any year of the bien-
       nium for which anappropriation has been tide.
       Fixtures, equipment end supplies whatsoever that
       they do not perish with thei~ruse, but which may
       be continuously used after the year in which.they
       are purchased are notgoverned by the identical
       principles applicable to those supplies which'are
       consumed with their use. Thus,.machines, fixtures,
       books, and the like, are not consumed during the
       year they are.purchased, but they last for many
       years. Such 'capital asse'ts'of the State may
       therefore be purchased and paid for out of the
       appropriation for any year of the biennium for
       which an appropriation for such article has been
       made. This is true regardless of the year ins
       which the delivery is made, since the purchase
       during the pr,operyear amounts .to an expenditure
       or commitmen.tof the appropriationfor that year.'"
       We reaffirm the prior Attorney General's‘opinions cited
herein as to the general class of situation. Both the Governor
and the Legislature exhibited an intention that the development
of a State Water Plan was to be treated as a special, urgent
and long-range project, and the particular paper purchase here
was an integralspart of the said project, making available for
continuing use ,the extensive engineering reports essential to
the project. It is therefore the opinion of this office that,
Hon. F. R. Booth, page 4 (C-625)


under the particular facts presented, the Comptroller of Public
Accounts should.approve and issue a warrantypursuant tc Texas
Water Commission Voucher~No. 3017, drawn against the said Water
Commissionis appropriated funds for the fiscal yearl965.
                           SUMMARY
         Under the particular facts involved,,the Comp-
         troller of.Public Accounts'should approve and
         issue a warrant in payment of Texas Water Com-
         mXssion Voucher No. 3017, drawn agafnst the
         Water Commission's 'appropriatedfunds for the
         fiscal year 1965.

                           Yours very truly,.
                           WAGGONER CARR
                           Attorney General



                                 lcolm L. Quick
                               Assistant
MLQ:ms
APPROVED:,
OPINION COMMITTEE
W. V. Geppert,,Chairman
James McCoy
J. C. Davis
John Banks
KernsTaylor
APPROVEDFOR THE .ATTORNEY GENERAL
By:' T. B. Wright




                          -303.S